[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                FILED
                       ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                           November 28, 2005
                              No. 05-12975
                                                          THOMAS K. KAHN
                          Non-Argument Calendar               CLERK
                        ________________________

                     D. C. Docket No. 05-60004-CV-JIC

TARIKU H. KEIRA,


                                                            Plaintiff-Appellant,

                                   versus

UNITED STATES POSTAL INSPECTION SERVICE,
by serving Lee R. Heath Departmental Agency Head,
ROSARIO PRIOLO, Special Agent,
JOHNNY L. MCRAY,


                                                         Defendants-Appellees.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                            (November 28, 2005)

Before MARCUS, WILSON and PRYOR, Circuit Judges.
PER CURIAM:

      Tariku Keira, on behalf of himself and his family, appeals, pro se, the

dismissal of his complaint against the United States Postal Inspection Service,

Special Agent Rosario Priolo, and Johnny L. McRay as untimely. Read liberally,

Keira’s complaint alleged violations of the Fourth Amendment, under Bivens v.

Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.

Ct. 1999 (1971), and the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b)(1), 2671.

Because the claims raised by Keira are barred by the statute of limitations, we

affirm the dismissal.

      We review de novo the grant of a motion to dismiss. Doe v. Pryor, 344 F.3d

1282, 1284 (11th Cir. 2003). “When considering a motion to dismiss, all facts set

forth in the plaintiff’s complaint are to be accepted as true and the court limits its

consideration to the pleadings and exhibits attached thereto.” Grossman v.

Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000) (internal quotation marks

and citation omitted). “Dismissal . . . on statute of limitations grounds is

appropriate . . . if it is apparent from the face of the complaint that the claim is

time-barred.” Tello v. Dean Writter Reynolds, Inc., 410 F.3d 1275, 1288 (11th

Cir. 2005) (internal quotation marks and citation omitted). “At the

motion-to-dismiss stage, a complaint may be dismissed on the basis of a



                                            2
statute-of-limitations defense only if it appears beyond a doubt that Plaintiffs can

prove no set of facts that toll the statute.” Id. at 1288 n.13 (internal quotation

marks and citation omitted).

      Keira’s complaint is time-barred. Both claims asserted in the complaint are

based on an alleged warrantless search of Keira’s residence that occurred on

February 4, 2000. We address each claim separately.

      The limitations period for Keira’s claim under the FTCA elapsed more than

two years before the filing of his complaint. “A tort claim against the United

States shall be forever barred unless it is presented in writing to the appropriate

Federal agency within two years after such claim accrues . . . .” 28 U.S.C. §

2401(b). An action under the FTCA accrues when the plaintiff is aware of his

injury and its cause. See United States v. Kubrick, 444 U.S. 111, 123-24, 100 S.

Ct. 352, 358-60 (1979). To preserve his claim, a plaintiff “must first present the

claim to the appropriate federal agency and wait for the agency to finally deny it.”

Burchfield v. United States, 168 F.3d 1252, 1254 (11th Cir. 1999). The district

court has jurisdiction over a claim under the FTCA only if the plaintiff has first

applied to the appropriate agency and been denied. Id. at 1254-55. Construed

liberally, Keira filed an administrative claim on December 23, 2004, and filed his

complaint in the district court on January 3, 2005. His claim under the FTCA is,



                                            3
therefore, time barred, and the district court did not have jurisdiction to consider it.

      Keira’s Bivens claim is also barred by the statute of limitations. The statute

of limitations for a Bivens action is taken from the most analogous limitations

statute of the state in which the district court sits. See Uboh v. Reno, 141 F.3d

1000, 1002 (11th Cir. 1998). The action accrues when the plaintiff knows or has

reason to know of his injury and who inflicted it. See Pilkington v. United

Airlines, 112 F.3d 1532, 1535 (11th Cir. 1997). The applicable statute of

limitations in Florida is four years. Fla. Stat. Ann. § 95.11(3). Keira filed his

complaint on January 3, 2005, almost one year after the statute of limitations had

run. The Bivens claims, therefore, was time barred.

      Keira argues that he did not become aware of the unlawful activity until

September 28, 2004, and, therefore, the complaint should be considered timely.

This argument is meritless. The record, unequivocally shows that Keira was aware

of the facts underlying his complaint as early as April 2000. The dismissal is

      AFFIRMED.




                                            4